Citation Nr: 0512153	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  He served a tour of duty in the Republic of 
Vietnam from April 1969 to April 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of November 2001 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2004, the Board remanded the case to the RO for 
further evidentiary development.  The requested development 
has been completed and the matter has been returned to the 
Board for further appellate action.


REMAND

During a VA examination in November 2004, the veteran 
reported that he had been treated by paramedics at his home 
on three occasions due to problems with hypoglycemia.  On one 
occasion, he was transported to a hospital emergency room.  
Records of this treatment are not associated with the claims 
folder.  As they are relevant to the veteran's claim, they 
should be obtained.

Similarly, the veteran has reported recent private medical 
treatment that is not presently documented in the claims 
folder.  In particular, he noted that he was receiving 
treatment from his private endocrinologist, Dr. Swarna Varma, 
once every three months.  The most recent clinical treatment 
records from Dr. Varma are dated in August 2000.  On remand, 
the RO should make efforts to obtain recent treatment records 
from this physician.
 
The Board is also of the opinion that further examination of 
the veteran is warranted.  In particular, the Board notes 
that the criteria for a higher evaluation for diabetes 
mellitus contemplates insulin use, restricted diet, and a 
regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913, (2004).  The record reflects that the veteran 
requires insulin and a restricted diet; however, it is 
unclear if his diabetes requires a regulation of activities.  
Dr. Varma noted in an April 2002 statement that the veteran 
should follow hypoglycemia precautions for increased physical 
activities.  However, he remains employed as a special 
education teacher and enjoys golf, even though he must use a 
golf cart.  On remand, the veteran should be afforded a VA 
examination that addresses the impact of his diabetes 
mellitus on his activities and whether this disability 
results in a regulation of activities as contemplated by a 
higher disability evaluation.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who have treated or evaluated him for 
diabetes mellitus since August 2000.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment identified, 
but not provided, by the veteran.  The 
records obtained should include those 
pertaining to treatment of the veteran by 
Dr. Swarna Varma since August 2000.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected diabetes mellitus.  The claims 
file, to include a copy of this Remand, 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed. 

In particular, the examiner should 
comment on whether the veteran has 
restrictions of his activities and diet 
as a result of his diabetes mellitus.  
The examiner should also comment on 
whether the veteran has episodes of 
ketoacidosis or hypoglycemic reactions, 
and, if so, whether such episodes require 
hospitalizations or visits to a diabetic 
care provider.  The examiner should 
comment on the frequency of such 
hospitalizations and visits.  The 
examiner should comment on whether there 
is a progressive loss of weight and 
strength. 

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  The RO should then prepare a rating 
decision and readjudicate the issue on 
appeal based on a de novo review of all 
pertinent evidence and without regard to 
any prior decisions on this claim.  

6.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

